Citation Nr: 0927799	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  02-15 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury (right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the Veteran was scheduled to present 
testimony before a Veterans Law Judge (VLJ) on February 2003, 
but was unable to attend due to his incarceration.

The Board remanded this case for further development in 
November 2003 and March 2007.


FINDINGS OF FACT

The evidence of record does not establish that the Veteran's 
right knee condition began in service or that this condition 
is causally related to his military service.


CONCLUSION OF LAW

Right knee condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA satisfied the notice requirements of the VCAA by means of 
December 2000 and April 2004 letters.  These letters informed 
the Veteran of the types of evidence not of record needed to 
substantiate his claims and also informed him of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran received 
notice consistent with Dingess in a March 2008 letter.

The Veteran indicated that he had received VA outpatient 
treatment at Lake City VAMC from 1982 to 1983 and from 1985 
to 1989; at Atlanta VAMC from 1984 to 1985; and at 
Tallahassee in October 1998.  In November 2004, the VAMC 
Decatur, Georgia, informed VA that a records search for the 
Veteran did not yield any results.  In January 2005, Lake 
City VAMC informed the AMC that they were unable to obtain 
records for the Veteran at Lake City VAMC or the Federal 
Records Center.  The Veteran was informed of these negative 
responses in the January 2006 Supplemental Statement of the 
Case.

The Veteran has also indicated that he received treatment for 
his knee at the Mayo Correctional Institute for 2000 to 2004.  
VA requested these records in February 2005.  In August 2005, 
VA informed the Veteran that the Mayo Correctional Institute 
had not responded to requests for records.  In September 
2005, DOC sent medical records dated from March 1997 to April 
2002.  In December 2008, the Florida Department of 
Corrections (DOC) responded, instructing VA to provide a new 
release which had been signed in front of a witness.  In a 
May 2009 letter, VA informed the Veteran of the response 
received from DOC and asked the Veteran to sign and annotate 
the authorization form in front of a witness, in keeping with 
DOC's protocol, and return it to VA so that those treatment 
records could be requested.  The record does not contain a 
resigned and witnessed.  In May 2009, the Veteran stated, 
"No more information from Mayo Corrections Int."  Thus, the 
Board finds that VA has satisfied its duty to assist with 
regards to these records.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
treatment records from April 2006 to June 2008, medical 
records from the Florida Department of Corrections from 
September 1987 to March 1991 and from March 1997 to April 
2002, VA medical examination results, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
June 2009, the Veteran indicated that he did not have any 
other information or evidence to submit.  The Board finds 
that VA has obtained, or made reasonable efforts to obtain, 
all evidence that might be relevant to the issues on appeal, 
and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The first requirement of service connection under Hickson is 
a diagnosis of a current disability.  The Veteran was 
diagnosed with osteoarthritis of the right knee in September 
2000.  The April 2009 VA medical examiner diagnosed the 
Veteran with residuals of knee sprain, right knee 
degenerative joint disease, and residuals of arthroscopic 
meniscectomy for torn lateral meniscus.  Thus, Hickson 
element (1) has been met.

The second Hickson requirement is an in-service incurrence or 
aggravation of a disease or injury.  Service treatment 
records from October 1978 show complaints of right knee pain, 
swelling, and tenderness due to an injury sustained while 
playing football.  Therefore, Hickson element (2) has been 
met.

The third and final Hickson requirement is a medical nexus 
between the Veteran's current right knee condition and his 
military service.  Records from the Mayo Corrections 
Institute dated on or after July 2000, nearly twenty years 
after the Veteran's military service, contain complaints of 
right knee pain and swelling and refer to the Veteran's right 
knee pain as being due to an old injury, specifically the in-
service injury described by the Veteran.  Earlier medical 
records from the Mayo Corrections Institute include medical 
examinations from September 1987 and March 1991.  Neither of 
these examinations noted a right knee condition.  These 
records do not provide a rationale for determining that the 
Veteran's right knee condition is related to his military 
service.  It is clear that these references to the Veteran's 
in-service injury are based entirely on the lay history he 
provided and is therefore insufficient to provide a medical 
nexus.  

The Veteran underwent a VA medical examination in conjunction 
with his claims in April 2009.  After reviewing the 2507 form 
and the claims file, the VA medical examiner opined:

The current right knee condition is less likely 
than not related to the Veteran's service injury.  
The Veteran had a knee sprain and contusion while 
in military service.  He is 50 years old and has 
mild degenerative changes of the knee which are 
age-related.  He also had a partial meniscectomy 
secondary to meniscus tear.  This was determined to 
be a degenerative meniscus tear and not related to 
his injury in the military service.

To the extent that the Veteran himself contends that his 
right knee condition is related to service, it is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as the etiology of diseases.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

In short, for reasons expressed immediately above, the Board 
concludes that the weight of the evidence is against the 
Veteran's claims as to the element of medical nexus.  Hickson 
element (3) has therefore not been met and the claim fails on 
that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for a right knee 
condition.  The benefit sought on appeal is accordingly 
denied.




ORDER

Entitlement to service connection for right knee condition is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


